Chabot, J., concurring in the result: I do not agree with the majority’s determination to overrule this Court’s opinions in Estate of Robertson v. Commissioner, 98 T.C. 678 (1992), revd. 15 F.3d 779 (8th Cir. 1994); Estate of Clayton v. Commissioner, 97 T.C. 327 (1991), revd. 976 F.2d 1486 (5th Cir. 1992); and Estate of Spencer v. Commissioner, T.C. Memo. 1992-579, revd. 43 F.3d 226 (6th Cir. 1995). See generally Part I (qtip Issue) of Judge Parker’s dissent, and Judge Halpern’s dissent. However, for the reasons set forth in Judge Gerber’s concurrence, I would hold that venue for an appeal would be in the Court of Appeals for the Eighth Circuit. Under the Golsen rule, we would be bound to follow the interpretation of that Court of Appeals. See Golsen v. Commissioner, 54 T.C. 742 (1970), affd. 445 F.2d 985 (10th Cir. 1971). Because the Golsen rule leads to the same result that thé majority reach in the instant case, I concur in the result.